Ross App. No. 09CA3089, 2009-Ohio-6547. Reported at 124 Ohio St.3d 1510, 2010-Ohio-799, 922 N.E.2d 972. On motion for reconsideration and judicial notice. Motion fails for want of four votes.
Lundberg Stratton and O’Donnell, JJ., would grant the motion for reconsideration, accept the appeal, and hold the cause for the decision in 2008-2502, State v. Bodyke, Huron App. Nos. H-07-040, H-07-041, and H-07-042, 2008-Ohio-6387.
*1418Lanzinger, J., would grant the motion for reconsideration and accept the appeal.
Pfeifer, O’Connor, and Cupp, JJ., would deny the motion for reconsideration.